Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7, and 9-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2016/0323719 (Wang).
With regard to claim 1, refa discloses a session establishment method implemented via a terminal, the method comprising: 
determining that the terminal fails to receive broadcast data on a broadcast path or the terminal requires switching from a broadcast path to a unicast path (refa: Figure 4.  The terminal (UE) starts by receiving the media stream over an MBMS (Multimedia Broadcast Multicast Service).  The terminal then determines that it is to switch to a unicast transmission at step 4.  The instant claim presents the failure and requirement for switching as alternatives, where in refa, the terminal at least determines that it requires switching from a broadcast path to the unicast path.); and 
sending a packet data unit (PDU) session establishment request message to a session management function entity (refa: Figure 4, step 5), wherein 
the PDU session establishment request message requests to establish a PDU session for the terminal (refa: Figure 4, step 5.  The instruction is to perform unicast transmission, and would thus set up a packet data unit session as a unicast session (note that refa utilizes packets (refa: Paragraph [0203]).), and 
the PDU session is used for transmitting broadcast data (refa: Figure 4, step 6.  The terminal, after the request, uses the unicast session to transmit the media stream.).

With regard to claim 3, refa discloses wherein the determining that the terminal fails to receive the broadcast data on the broadcast path comprises: determining that a received quality of a broadcast channel signal of the terminal is less than a preset specified quality value (refa: Figure 4.  The instant claim fails to provide a requirement that the option selected is the determination that the terminal fails to receive the broadcast data on the broadcast path, and thus this claim is optional for the same reasons as presented with regard to claim 1.  If Applicant intends for the determining that the terminal fails to receive the broadcast data on the broadcast path, the instant claim should be amended to require this.).

With regard to claim 4, the instant claim is similar to claim 1, but from the perspective of the session management function entity, and is rejected for similar reasons as with regard to claim 1.

With regard to claim 5, refa discloses sending, by the session management function entity, a PDU session establishment response message to the terminal (Refa: Figure 4.  First, it is noted that operation 5 shows a bidirectional communication for the operation of instructing the GCSE-AS to perform unicast transmission, indicating that a reply of some sort is received.  Further, a media stream is received responsive to the instruction operation, where this would also constitute a response message a switch.  If Applicant intends for the PDU session establishment response message to have a specific structure and function, these should be provided in the instant claim.).

With regard to claims 7 and 9-11, the instant claims are similar to claims 1 and 3-5, and are rejected for similar reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over refa in view of US 2019/0116518 (Stojanovski).
With regard to claim 2, refa fails to disclose, but Stojanovski teaches receiving, by the terminal from the session management function entity, information about a quality of service flow (QoS flow) corresponding to the PDU session (Stojanovski: Paragraphs [0134]-[0135].  When establishing a new flow, a UE can be notified of the different flow parameters.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to include QoS flow information to the terminal to enable the terminal to have such flow information, thus enabling different functions to be realized by the terminal based on such flow information (Stojanovski: Abstract).

With regard to claim 8, the instant claim is similar to claim 2, and is rejected for similar reasons.

With regard to claims 6 and 12, the instant claims are similar to claim 2 (where claims 6 and 12 are from the perspective of the session management function entity), and are rejected for similar reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444